EXHIBIT 10.3 (e)
FIRST AMENDMENT TO
LOAN AGREEMENT
THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into
effective as of March 20, 2009, by and between INTERPHASE CORPORATION, a Texas
corporation (“Borrower”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
(“Lender”).
WHEREAS, Borrower and Lender entered into that certain Loan Agreement dated as
of December 19, 2008 (the “Loan Agreement”); and
WHEREAS, the Loan Agreement currently governs (a) a revolving borrowing base
line of credit in the maximum amount of $5,000,000.00 (the “Line of Credit”), as
currently evidenced by that certain promissory note dated December 19, 2008,
payable by Borrower to the order of Lender in the stated principal amount of
$5,000,000.00 (the “Note”), and (b) a guidance line of credit with respect to
foreign currency forward contracts in the amount of $7,500,000.00 (the “Guidance
Line of Credit”); and
WHEREAS, the parties hereto now desire to modify the Loan Agreement as
hereinafter provided; and
WHEREAS, the Loan Agreement, the Note, and all other documents evidencing,
securing, governing, guaranteeing and/or pertaining to the Line of Credit and
the Guidance Line are hereinafter referred to collectively as the “Loan
Documents”.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
Section 1.01 The terms used in this Amendment to the extent not otherwise
defined herein shall have the same meanings as in the Loan Agreement.
ARTICLE II
Amendments
Section 2.01 Effective as of the date hereof, the first paragraph of
Section 2.1(A) of the Loan Agreement is hereby amended to read as follows:
“A. Advances. Subject to the terms and conditions of this Agreement, the Lender
agrees to make one or more Advances to the Borrower from time to time from the
date hereof to and including the Termination Date in an aggregate principal
amount at any time outstanding up to but not exceeding the amount of the
Commitment, provided that the aggregate amount of all Advances at any time
outstanding shall not exceed the (A) lesser of (i) the amount of the Commitment
or (ii) the Borrowing Base, minus (B) the sum of the Letter of Credit
Liabilities and the Guidance Line Borrowing Base Usage. Subject to the foregoing
limitations, and the other terms and provisions of this Agreement, the Borrower
may borrow, repay, and reborrow hereunder.”

 

 



--------------------------------------------------------------------------------



 



Section 2.02 Effective as of the date hereof, the first paragraph of
Section 2.1(B) of the Loan Agreement is hereby amended to read as follows:
“B. Guidance Line of Credit. Lender may, in its sole and absolute discretion,
enter into foreign currency forward contracts with Borrower from time to time
from the date hereof to December 19, 2013 up to the aggregate amount of
$7,500,000.00; provided, however, (i) that the Guidance Line Borrowing Base
Usage shall not exceed the Borrowing Base minus all outstanding Advances and
Letter of Credit Liabilities, and (ii) the term of any such foreign currency
forward contract cannot exceed one (1) year and cannot extend past the
Termination Date. No provision in this Agreement or any other Loan Document
shall in any way obligate Lender to enter into any foreign currency forward
contract with Borrower. Borrower shall execute any and all documents,
instruments and agreements requested by Lender in connection with such forward
contracts and such items shall be deemed to be Loan Documents for all purposes.”
Section 2.03 Effective as of the date hereof, a new Section 2.1(C) shall be
added to the Loan Agreement to read as follows:
“C. Letters of Credit. (i) Subject to the terms and conditions of this
Agreement, Lender agrees to issue one or more letters of credit (collectively,
the “Letters of Credit”) for the account of Borrower from time to time from the
date hereof to and including the Termination Date; provided, however, that the
outstanding Letter of Credit Liabilities (as defined below) shall not at any
time exceed the lowest of (i) Five Hundred Thousand and No/100 Dollars
($500,000.00), (ii) an amount equal to the Commitment minus the sum of the
outstanding Advances plus the Guidance Line Borrowing Base Usage, or (iii) the
Borrowing Base minus the sum of the outstanding Advances plus the Guidance Line
Borrowing Base Usage . Each Letter of Credit shall have an expiration date not
to exceed 364 days, shall not have an expiration date beyond the Termination
Date, shall be payable in United States Dollars, shall have a minimum face
amount of Fifty Thousand and No/100 Dollars ($50,000.00), must be issued to
support Borrower’s obligation under it real estate lease, must otherwise be
satisfactory in form and substance to Lender, and shall be issued pursuant to
such documents and instruments (including, without limitation, Lender’s standard
application for issuance of letters of credit as then in effect, each an
“Application”) as Lender may require. No Letter of Credit shall require any
payment by Lender to the beneficiary thereunder pursuant to a drawing prior to
the third business day following presentment of a draft and any related
documents to Lender. As used herein, the term “Letter of Credit Liabilities”
means the aggregate face amount of all outstanding Letters of Credit.

     
FIRST AMENDMENT TO LOAN AGREEMENT
  Page 2

 

 



--------------------------------------------------------------------------------



 



(ii) Each Letter of Credit shall be issued on at least five (5) business days
prior notice from Borrower to Lender by means of an Application describing the
transaction proposed to be supported thereby and specifying (a) the date on
which such Letter of Credit is to be issued (which shall be a business day) and
the face amount thereof, (b) the name and address of the beneficiary, (c)
whether such Letter of Credit shall permit a single drawing or multiple
drawings, (d) the conditions permitting the drawing or drawings thereunder,
(e) whether the draft thereunder shall be a sight or time draft and, if the
latter, the date when the draft shall be payable, (f) the form of the draft and
any other documents required to be presented at the time of any drawing (such
notice to set forth the exact wording of such documents or to attach copies
thereof), and (g) the expiration date of such Letter of Credit. Lender at its
option may accept telephonic requests for Letters of Credit, provided that such
acceptance shall not constitute a waiver of Lender’s right to require delivery
of an Application in connection with subsequent Letters of Credit. Any
telephonic request for a Letter of Credit by Borrower shall be promptly
confirmed by submission of a properly completed Application to Lender. Upon
fulfillment of the applicable conditions set forth herein, Lender shall make the
applicable Letter of Credit available to Borrower or, if so requested by
Borrower, to the beneficiary of the Letter of Credit. If any Event of Default
occurs and is continuing, the obligation of Lender to issue Letters of Credit
shall terminate.
(iii) Each payment by Lender pursuant to a drawing under a Letter of Credit
shall constitute and be deemed an Advance by Lender to Borrower as of the day
and time such payment is made by Lender and in the amount of such payment.
(iv) Borrower shall pay to Lender a letter of credit fee payable on the date
each Letter of Credit is issued in an amount equal to two percent (2%) per annum
of the stated amount of such Letter of Credit, for the period during which such
Letter of Credit will remain outstanding, based on a 360 day year and the actual
number of days elapsed.”
Section 2.03 Effective as of the date hereof, for purposes of calculating the
unused facility fee described in Section 2.3 of the Loan Agreement, the
Commitment shall be deemed utilized by the amount of all outstanding Advances
and Letter of Credit Liabilities.
ARTICLE III
Representations, Warranties, Ratification and Reaffirmation
Section 3.01 Borrower hereby represents and warrants that: (i) the
representations and warranties contained in the Loan Agreement are true and
correct on and as of the date hereof as though made on and as of the date
hereof, (ii) no event has occurred and is continuing that constitutes an Event
of Default or would constitute an Event of Default but for the requirement of
notice or lapse of time or both, and (iii) there are no claims or offsets
against, or defenses or counterclaims to, the Note, the indebtedness evidenced
thereby or the liens securing same (including without limitation, any defenses
or offsets resulting from or arising out of breach of contract or duty, the
amount of interest charged, collected or received on the Note heretofore, or
breach of any commitments or promises of any type).

     
FIRST AMENDMENT TO LOAN AGREEMENT
  Page 3

 

 



--------------------------------------------------------------------------------



 



Section 3.02 The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Loan
Agreement, but except as expressly modified and superseded by this Amendment,
the terms and provisions of the Loan Agreement are ratified and confirmed and
shall continue in full force and effect, Borrower hereby agreeing that the Loan
Agreement and the other Loan Documents are and shall continue to be outstanding,
validly existing and enforceable in accordance with their respective terms.
ARTICLE IV
Miscellaneous
Section 4.01 Each of the Loan Documents is hereby amended so that any reference
in the Loan Documents to the Loan Agreement shall mean a reference to the Loan
Agreement as amended hereby.
Section 4.02 This Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 4.03 This Amendment has been entered into in Dallas County, Texas and
shall be performable for all purposes in Dallas County, Texas. THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. Courts within the
State of Texas shall have jurisdiction over any and all disputes arising under
or pertaining to this Amendment, and venue in any such dispute shall be the
courts located in Dallas County, Texas.
Section 4.04 This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

     
FIRST AMENDMENT TO LOAN AGREEMENT
  Page 4

 

 



--------------------------------------------------------------------------------



 



EXECUTED as of the date first above written.

            BORROWER:

INTERPHASE CORPORATION,
a Texas corporation
      By:   /s/ Thomas N. Tipton, Jr.         Thomas N. Tipton, Jr.        Chief
Financial Officer     
LENDER:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking
association
      By:   /s/ Richard L. Rogers         Richard L. Rogers       Senior Vice
President   

     
FIRST AMENDMENT TO LOAN AGREEMENT
  Page 5

 

 